Citation Nr: 1805168	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  07-21 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Berry, Counsel



INTRODUCTION

The Veteran served on active duty during the Vietnam era from May 1959 until June 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Seattle, Washington, which denied service connection for diabetes mellitus.  Subsequent to the rating decision, jurisdiction was transferred to the RO in Houston, Texas.  This matter was previously remanded by the Board in December 2016 and August 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board finds that additional development is warranted in order ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C. § 5103A (West 201 2); 38 C.F.R. § 3.159.

When this matter was last before the Board in August 2017, a VA examination was requested to determine the etiology of the Veteran's diagnosed diabetes mellitus, type II, and, specifically, whether it is attributable to his miliary service on a direct basis.  The Veteran presented to a VA examination in October 2017.  At that time, the examiner noted the Veteran was diagnosed with diabetes mellitus in 1993 and provided a conclusory statement that it is less likely than not incurred in or caused by the Veteran's military service because it began after termination.  The examiner did not provide a rationale for this determination.  As such, an addendum opinion must be obtained on the matter of direct causation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, any additional VA or private treatment records relevant to this claim should be obtained for consideration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain all unassociated VA medical records from August 2017. 

2.  Obtain an addendum opinion from the October 2017 VA examiner, if available, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus, type II, is etiologically related to his active service.  The claims file, to include a copy of this Remand, must be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

If the examiner is unavailable, and other examination must be scheduled, note that the Veteran indicates that he is ou of state for several months of the year; thus, the RO should contact the Veteran to determine a proper time for the examination and provide the Veteran with 30-days advance notice of any examination.

The examination report must include a complete rationale for all opinions expressed.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE CORRECTIVE ACTION MUST BE IMPLEMENTED.  IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.

4.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



	(CONTINUED ON NEXT PAGE)







_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017)






